Citation Nr: 1409463	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at the RO in Oakland.  A transcript of that hearing is associated with the Veteran's claims file.

At his hearing before the undersigned Veterans Law Judge, the Veteran submitted additional evidence pertinent to his claim on appeal.  This evidence is properly before the Board to consider in the first instance as the Veteran waived the right to have the agency of original jurisdiction (AOJ) initially consider that evidence.  See August 2013 Waiver of AOJ Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for diabetes mellitus was denied on August 18, 2005, and the Veteran did not appeal that decision.

2.  Evidence received since the last final August 2005 decision is new, relates to an unestablished fact necessary to the issue of service connection for diabetes mellitus, and raises a reasonable possibility of substantiating that underlying claim.

3.  Resolving any doubt in favor of the veteran, the evidence or record establishes that the veteran did go ashore into the Republic of Vietnam during the Vietnam era; thus, exposure to herbicides while serving on the USS Markab in November 1967 is presumed. 

4.  The Veteran has a diagnosis of type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO's August 2005 denial of service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  Evidence received since the last final August 2005 decision is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  Type II diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The Veteran first filed a claim of entitlement to service connection for diabetes mellitus in April 2005.  The August 2005 rating decision denied service connection for diabetes mellitus, in part, because the Veteran had not shown that he served in Vietnam.  See 38 C.F.R. § 3.309(e) (2013).  The Veteran did not perfect an appeal of that decision.  Thus, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013). Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As previously noted, the claim was last considered and denied in the August 2005 rating decision.  The evidence of record at the time of that denial included the Veteran's service treatment records, his DD Form 214, and a June 2005 response to the RO's official request for information on dates of service in Vietnam.  In that response, the Personnel Information Exchange System (PIES) responded that the Veteran served aboard the USS Midway, USS Markab, USS Arlington and the USS Annapolis, all of which traveled in the official waters of Vietnam.  The response, however, concluded that there insufficient information to determine whether the Veteran ever set foot in Vietnam.

Since that decision was promulgated in August 2005, additional evidence has been associated with the Veteran's claims file.  Relevant here, the following has been associated with the claims file:  information from www.720mpvietnamproject.org; the Veteran's enlisted performance record; various private medical treatment records; various VA treatment records; information from the Navy's website; December 2006 and July 2009 statements of the Veteran; information dated September 2009 from the Defense Personnel Records Information Retrieval System (DRIPS); information dated September 2009 from the Joint Services Records Research Center (JSRRC); an August 2009 letter from the National Archives and Records Administration; and the transcript of the August 2013 hearing mentioned in the introduction.

All of this evidence is new because it was not of record in August 2005.  With respect to whether the evidence is material, the Board's focus is directed towards the testimony offered at the August 2013 Board hearing and the December 2006 and July 2009 statements of the Veteran.  At the hearing and in those statements, the Veteran claimed that while he was aboard the USS Markab, and it was anchored at Vung Tau, the Veteran was allowed to leave the vessel.  Specifically, the Veteran claims that he left the vessel and went inland to a club for a few hours.  The Veteran's statements that he was on land in Vietnam are presumed credible for the purpose of determining whether to reopen his claim.  See Justus, 3 Vet. App. at 513.  That the Veteran stepped foot on land in Vietnam also relates to an unestablished fact necessary to substantiate his claim for service connection.  To that end, if the Veteran's statement is true, it would be sufficient to establish the Veteran's exposure to herbicides and, given that the Veteran is claiming service connection for his diagnosed diabetes mellitus, it would be sufficient to establish service connection under 38 C.F.R. § 3.309(e).  Accordingly, the matter is reopened.

Merits

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain diseases, to include diabetes mellitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In this regard, it is noted that a 

veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. . . .  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id. 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013). 

In this instance, the Veteran asserts that he set foot on land in Vietnam in November 1967 while his ship, the USS Markab, was docked at Vung Tau Harbor in Vietnam.  Specifically, the Veteran claims that he went on liberty call in November 1967 while the vessel was docked at Vung Tau and was permitted to visit a club on land in Vietnam.

The evidence of record does not directly contradict the Veteran's account of the events.  The August 2009 letter from the National Archives and Records Administration neither confirms nor disproves the Veteran's assertion that he was granted liberty and allowed to go onshore in Vietnam.  The same is true of the information submitted by DRIPS and the JSRRC.  See September 2009 JSRRC Record; September 2009 DRIPS Record.

It is clear, however, that the Veteran did serve aboard the USS Markab.  See July 2005 VA Request for Information.  It is also apparent that the Veteran served aboard that vessel in November 1967.  See Veteran's Enlisted Performance Record.  The USS Markab was anchored in Vung Tau Harbor, Vietnam, in November 1967.  See September 2009 DRIPS Record.  This evidence places the Veteran in Vung Tau Harbor in November 1967.  The crucial issue is whether the Veteran did, in fact, set foot onshore in Vietnam because, as discussed above, presence on the landmass of the Republic of Vietnam is necessary to establish the presumption of exposure to herbicides.  See VAOPGCPREC 27-97.

The Veteran has provided the following details of his purported entry onto land in Vietnam.  It was the Veteran's responsibility to take care of the captain of the USS Markab.  See August 2013 Hearing Transcript.  The Veteran recalled being given permission by the captain to go onshore while the vessel was in Vung Tau Harbor.  Id.  The Veteran also discussed taking a smaller boat ashore as the Vung Tau Harbor was not large enough for the USS Markab to dock; thus the Markab was merely anchored in Vung Tau.  Id.  The Veteran then went to a club onshore and reported having a few drinks.  Id.  While there, he reported seeing Vietnamese soldiers carrying guns, which scared the Veteran and prompted him to return to the USS Markab.  Id. 

Where the Board encounters lay evidence, the Board is required to assess the competency and credibility of that evidence before assigning it weight.  Generally, evidence will be deemed competent if that evidence is offered by an individual who has personal knowledge of the event that is being attested to.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board is also charged with assessing the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Here, the Veteran is certainly competent to relay events that happened to him while he was aboard the USS Markab.  Moreover, the Board finds his contentions credible.  The evidence of record places the Veteran in Vung Tau Harbor during this time, making his story plausible.  Moreover, the Veteran's story is logically consistent with all of the other evidence of record.  The Veteran also provided sufficient detail as to the events surrounding his trip ashore in Vietnam.  Finally, as discussed above, none of the other evidence of record weighs against the Veteran's story.  As such, the Board finds the Veteran's account credible and accepts his assertion that he set foot on land in the Republic of Vietnam in November 1967. His exposure to herbicides is presumed under 38 C.F.R. § 3.307(a)(6)(iii).

The record also contains a diagnosis of type II diabetes mellitus.  See September 2006 Private Treatment Record of Dr. M.  Because that is a disability listed under 38 C.F.R. § 3.309(e) and his exposure to herbicides is presumed, service connection is presumed under 38 C.F.R. § 3.309(e).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange, is reopened.

Entitlement to service connection for diabetes mellitus as due to exposure to Agent Orange is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


